Citation Nr: 0731338	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-21 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Recognized Guerrilla 
Service and Regular Philippine Army from March 1945 to 
February 1946.  He died in 2001.  The appellant is the widow 
of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) in Manila, Philippines, that denied the 
claim of entitlement to service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2001; the cause of death 
was chronic obstructive pulmonary disease.  

2.  He was not a prisoner of war.

3.  At the time of death, service connection was not in 
effect for chronic obstructive pulmonary disease or any other 
disease or disability.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and service. 




CONCLUSION OF LAW

There was no disability incurred in service that caused or 
materially contributed to the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.31(y), 3.41, 3.303, 3.307, 3.309, 3.312 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In addition, certain chronic diseases, including 
arteriosclerosis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The death of a veteran will be considered as having been due 
to a service connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  The service connected disability 
will be considered the primary cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).  The service connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (2007).  
The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

For prisoners of war (POWs), the law provides that under 
certain circumstances certain specified diseases will be 
presumed to have incurred in service when developed by a 
former POW.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(5), 
3.309(c).  A POW is defined as a person who served in the 
active military, naval or air service and was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
38 C.F.R. § 3.1(y) (2007).

38 C.F.R. § 3.309(c)(1) provides that if the veteran is a 
former prisoner of war, the certain specified diseases, such 
as atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia) and stroke and its complications), 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 C.F.R. § 3.309(c)(1).

If the veteran is a former prisoner of war and was interned 
or detained for not less than 30 days, certain specified 
diseases to include Beriberi (including beriberi heart 
disease) shall be service connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309(c)(2).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary  with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.102, 4.3 (2007).  In 
Gilbert v. Gerwinski, 1 Vet. App. 49, 54 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The veteran served during World War II in the Recognized 
Guerilla Forces from March 1945 to September 1945, and the 
Regular Philippine Army from September 1945 to February 1946.  
The veteran's spouse contends that this service, including an 
alleged internment as a POW, caused him to develop illnesses, 
which, ultimately led to his death in March 2001 from 
"chronic pulmonary heart disease."  The appellant argues 
that service connection for the cause of the veteran's death 
is warranted because the veteran's death is directly related 
to his military service.

After carefully reviewing and weighing the evidence, the 
Board finds that the requirements for entitlement to service 
connection for the cause of the veteran's death have not been 
met.  At the outset, the Board notes that the evidence of 
record establishes that the cause of the veteran's death on 
March [redacted], 2001, was chronic obstructive pulmonary disease.  
Although the death certificate states that the cause of death 
was chronic pulmonary heart disease, in a November 2006 VA 
medical opinion, a VA examiner concluded that the veteran's 
cause of death was chronic obstructive pulmonary disease.  
The VA examiner indicated that there is no known medical 
diagnosis such as chronic pulmonary heart disease.

In any event, the competent, probative evidence of record 
fails to show that the cause of the veteran's death was 
incurred in or aggravated by service or that in-service 
incurrence can be presumed.  Additionally, prior to the 
veteran's demise, service connection was not in effect for 
any disease or disability.  Thus, there is no service-
connected disability that caused, contributed to cause, or 
aided or lent assistance to the veteran's demise.

In this case, the service records show that the veteran did 
not incur any chronic lung or heart disease while in service.  
A service record dated in September 1945 shows that physical 
examination of the veteran's cardiovascular system was 
"normal" and he was found fit for service.  More 
importantly, on separation examination dated in February 
1946, the veteran's cardiovascular system and lungs were both 
"normal."  In fact, the report noted normal findings for 
all body systems except for notations of tineasis on the 
buttocks and malaria.  

Thereafter, the record is devoid of medical evidence over the 
time period following February 1946 until 1994.  Thus, there 
is no competent evidence showing that the cause of the 
veteran's death manifested to a compensable degree within a 
year after service.  In addition to the foregoing, not one of 
the post service reports of record etiologically relates the 
cause of the veteran's death to service or any event of 
service.  Rather, the Veterans Memorial Medical Center 
medical records merely show confinements in 1994 and 2000 for 
pulmonary tuberculosis, arteriosclerotic cardiovascular 
disease, chronic obstructive pulmonary disease and other 
conditions.  VA and non-VA medical records dated from 
February 2004 to April 2004, as well as a letter from the 
veteran's private doctor, dated April 2004, merely document 
that the veteran had been seen for chronic obstructive lung 
disease since 1990.  

In addition, as previously noted, in November 2006, a VA 
examiner, reviewed the claims file and concluded that the 
veteran's cause of death was chronic obstructive pulmonary 
disease.  The VA examiner indicated that there is no known 
medical diagnosis such as chronic pulmonary heart disease.  
The examiner added that the veteran was a previous smoker 
with pulmonary tuberculosis.  The examiner indicated that it 
is possible that the veteran could have had involvement of 
the right ventricle (termed cor pulmonale) because of the 
pulmonary problem (chronic obstructive pulmonary disease), 
which was labeled as chronic pulmonary heart disease.  The VA 
examiner noted, however, that it was not possible to make 
this diagnosis (i.e., cor pulmonale) due to the meager 
records and the lack of arterial blood gas, pulmonary 
function tests and chest x-rays.  At no point in his 
statement did the examiner attribute the cause of the 
veteran's demise to service.

In this case, the only evidence in favor of a link between 
the cause of the veteran's death and service consists of the 
appellant's statements.  Although competent to offer evidence 
as to facts within her personal knowledge, such as the 
occurrence of the veteran's symptoms, without the appropriate 
medical training or expertise, the appellant is not competent 
to render an opinion on a medical matter, such as, in this 
case, the relationship between the cause of the veteran's 
death and his period of service, including any illnesses he 
sustained while in service.  See Espiritu v. Derwinski, 2 
Vet. App. 292, 294-295 (1991).

Finally, the Board is cognizant of the appellant's assertions 
and the lay statements of record, maintaining that the 
veteran was a POW and that he was treated for malaria, 
dysentery, and beriberi.  Additionally, as previously 
indicated, the service medical records note malaria.  Despite 
the aforementioned however, the requirements for presumptive 
in-service incurrence based on POW status are not met.  There 
is no evidence of record demonstrating that the veteran was a 
POW.  On the contrary, in an April 1974 Request for 
Information report, the service department affirmed that the 
veteran did not have POW status.  This lack of POW status was 
confirmed in a March 1997 VA Memorandum for File as well.  It 
is also noted that in the veteran's original application for 
benefits, dated December 1973, the veteran indicated that he 
was not a former POW and an Adjutant General's office report 
does not note POW status.  Because there is no competent, 
credible evidence that the veteran was ever held in captivity 
by enemy forces, the evidence weighs against the appellant's 
claim in this regard.

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
the cause of the veteran's death, and that the evidence is 
not in equipoise.  Thus, the appeal is denied.

Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated the applicability of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in January 2004.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate the claim for service connection 
for the cause of the veteran's death, as well as what 
information and evidence must be provided by the appellant 
and what information and evidence would be obtained by VA.  
She was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of her claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See also VA notices 
issued in March 2004 and June 2006.

In addition, the appellant received notice of what 
information VA needed to make a decision on the disability 
compensation claim and how disability ratings and effective 
dates are calculated.  Dingess notice was sent to the 
appellant in April 2007.  Although the notice was provided to 
the appellant after the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, as 
discussed above, the preponderance of the evidence weighs 
against the appellant's claim.  As such, any questions 
regarding disability ratings and effective dates are now 
moot.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

The Board finds that the duty to assist has been satisfied.  
All available copies of the veteran's service medical records 
are associated with the claims file.  Copies of the veteran's 
service records, treatment records from the Veterans Memorial 
Medical Center and private medical records from the veteran's 
treating physicians are associated with the claims folder.  
The veteran's death certificate is associated with the claims 
folder. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  However, merely filing a claim for benefits and 
showing a current illness does not trigger these duties.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence that the 
claimed disability began during service or within an 
applicable presumptive period, and evidence of an association 
between the claimed disability and that event, illness or 
injury in service.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet App. 79, 80 (2006).  In this case, there 
was no evidence of lung or heart disease while the veteran 
was in service or evidence of an association to service.  The 
information and competent medical evidence of record, as set 
forth and analyzed above, contains sufficient competent 
medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)). Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted and the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


